Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 03/20/2020. Claims 1-27 are currently pending.
Priority
Current application, US Application No.16/825,493, is filed on 03/20/2020.
 
Specification
	The abstract of the disclosure is objected to because of the following informalities.  A phrase “Systems, processes, and computer-readable media for determining lithology porosity of a formation rock from surface drilling parameters without the use of wireline logging” should be replaced with “Systems, processes, and computer-readable media for determining lithology porosity of a formation rock from surface drilling parameters using a lithology porosity machine leaning model without the use of wireline logging” or with an appropriate phrase to avoid a confusion with the next sentence “Lithology porosity … may be determined from the wireline logs”. 
	Thus, the subsequent phrase “A lithology porosity machine learning model may be trained and calibrating” should be replaced with “The lithology porosity machine learning model may be trained and calibrated” for clarity. 
	Correction is required.  See MPEP § 608.01(b).
the phrase “However, wireline logging may a lengthy and costly process as it requires by lowering a logging device” [0002] should be replaced with “However, wireline logging may be a lengthy and costly process as it requires .
Appropriate correction is required.

Drawings
	The drawings are objected to because Fig. 3 312 shows the text label “FINAL-CRISIS”, which should be replaced with “FINAL-CLASS” or with an appropriate phrase.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claims 1, 3, 5, and 7-10 are objected to because of the following informalities: 
As per claim 1, the phrase “A method for determining the lithology porosity of formation rock” should be replaced with “A method for determining a lithology porosity of formation rock” or an appropriate phrase to avoid lack of antecedent basis. The phrase “comprising drill bit size” should be replaced with “size of a drill bit” to help subsequent limitations “the drill bit” to avoid lack of antecedent basis. The limitation “the torque” should be replaced with “a torque” to avoid the lack of antecedent basis.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for determining the lithology porosity of formation rock in a well, comprising: (1.A) 
the plurality of surface drilling parameters comprising drill bit size, fluid flow rate, methane concentration in a drilling fluid, ethane concentration in the drilling fluid, total gas concentration in the drilling fluid, weight of the drilling fluid flowing into the well, weight of the drilling fluid flowing out of the well, rate of penetration of the drill bit, rotation speed of the drill bit, the torque between the drill string and a formation, weight on bit (WOB), temperature of the drilling fluid flowing into the well, and temperature of the drilling fluid flowing out of the well; (1.B) 
obtaining a respective plurality of wireline logs for the plurality of first wells; (1.C)
determining respective lithology porosity classifications for the plurality of first wells based on the wireline logs to produce a structured data set comprising the plurality of surface drilling parameters, the plurality of drilling fluid parameters, and the lithology porosity classifications, the lithology porosity classifications comprising a lithology porosity at one or more depths for each of the plurality of first wells; (1.D) 
generating a lithology porosity machine learning model using the structured data set; (1.E) 
obtaining a second plurality of surface drilling parameters from a second well; (1.F)
and determining, using the second plurality of surface drilling parameters and the lithology porosity machine learning model, a lithology porosity classification for the second well, the lithology porosity classification for the second well comprising a lithology porosity at one or more depths for the second well. (1.G)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into (or recite) an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and ““Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).

while highlighted limitation/step (1.E) and (1.G) is interpreted as belonging to Mathematical Concept grouping or combination of Mathematical Concept grouping and Method of Organizing Human Activity grouping in light of description in the specification (machine learning model, z-score normalization, calibration using sigmoid function,  random forest, ANN, SVM, side note: all graphical, topological & mathematical field [0005], equation 1 [0028-0029], trained using normalized data [0033]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side note: duplicated limitations/elements are not repeated)
In Claim 1: “A method”, “obtaining a plurality of surface drilling parameters for a respective plurality of first wells”, “obtaining a respective plurality of wireline logs for the plurality of first wells” and “obtaining a second plurality of surface drilling parameters from a second well”;
In Claim 10: “inserting a wireline tool into a respective well; and generating a wireline log from measurements obtained using the wireline tool”;
In Claim 12: “A system”;
In Claim 19: “a wireline tool operable to generate the second wireline log”;
In Claim 21: “A non-transitory computer-readable medium, the medium having executable code stored thereon; “the executable code comprising a set of instructions that causes a processor to perform operations”;
As per claim 1, the additional element in the preamble of “A method” is not qualified for a meaningful limitation and only generally link the use of the judicial exception to a particular operation or field of use.
The limitations/steps “obtaining a plurality of surface drilling parameters for a respective plurality of first wells”, “obtaining a respective plurality of wireline logs for the plurality of first wells” and “obtaining a second plurality of surface drilling parameters from a second well” represent the data collection steps and they only add extra solution activity to the judicial exception. They can be also interpreted as abstract by treating them as methods of organizing human activities.
As per claim 10, the limitations/steps “inserting a wireline tool into a respective well; and generating a wireline log from measurements obtained using the wireline tool” shows integrating into a practical application. Therefore claim 10 is patent eligible.
As per claim 12, the additional element in the preamble of “A system” is not qualified for a meaningful limitation and only generally link the use of the judicial exception to a particular operation or field of use.
As per claim 19, the limitation/element “a wireline tool operable to generate the second wireline log” represent a general wireline tool and it is not particular.
As per claim 21, the additional element in the preamble of “A non-transitory computer-readable medium, the medium having executable code stored thereon; the executable code comprising a set of instructions that causes a processor to perform 
In conclusion, the above additional elements, except indicated patent eligible, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine nor real world transformation can be found. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 
The limitations/elements “wells”, “wireline tool”, “a non-transitory computer readable memory” and “a wireline tool” are well understood and routine and conventional elements in the art as disclosed by the prior art of record (see Storm and others under 35 USC 103).
The claims, therefore, are not patent eligible. The same analysis applies to remaining claims 2- 9 and 11-27 in the same way as claim 1 using the provided record of prior art.
Therefore, claims 1-9 and 11-27 are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 8-10, 12-15, 17-19, 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Storm (US 20140025301 A1), hereinafter ‘Storm’ in view of Sidahmed (M. Sidahmed and et al, “Streamline Rock Facies Classification with Deep Learning Cognitive Process”, SPE Annual Technical Conference and Exhibition held in San Antonio, Texas, USA, 9-11 October 2017), hereinafter ‘Sidahmed’.
As per claims 1, 12 and 21, Storm discloses the claim as follows.
For Claim 1: A method for determining the lithology porosity of formation rock in a well, comprising: (techniques … to predict select reservoir properties without requiring wellbore logs [0012], predict select reservoir properties ‘e.g., density, porosity, permeability, brittleness [0028])

For claim 12: A system for determining the lithology porosity of formation rock in a well, comprising: (system, instrumentation [0015]) 
	a plurality of wireline logs for a respective plurality of first wells; (oil well wireline logging [0006], wireline logging environment [0018, Fig. 2], using a wireline logging tool [0025]) 
	a non-transitory computer-readable medium, the medium having executable code stored thereon, the executable code comprising a set of 

For claim 21: A non-transitory computer-readable medium, the medium having executable code stored thereon for determining the lithology porosity of formation rock in a well, the executable code comprising a set of instructions that causes a processor to perform operations comprising: (computer program-product, computer-readable medium [0014])

For claims 1, 12 and 21: 
	obtaining a plurality of surface drilling parameters for a respective plurality of first wells, (surface measurements [0028], the set of parameters which are typically measured at the surface, examples… includes [0031], operations 400 for using surface measurements of a well to predict associated subsurface measurements without requiring logging tools [0034, Fig. 4 410])
	the plurality of surface drilling parameters comprising drill bit size, fluid flow rate, methane concentration in a drilling fluid, ethane concentration in the drilling fluid, total gas concentration in the drilling fluid, weight of the drilling fluid flowing into the well, weight of the drilling fluid flowing out of the well, rate of penetration of the drill bit, rotation speed of the drill bit, the torque between the drill string and a formation, weight on bit (WOB), temperature of the drilling fluid flowing into the well, and temperature of the drilling fluid flowing out of the well; (the set of parameters which are typically measured at the surface, examples 
Except claim12:	obtaining a respective plurality of wireline logs for the plurality of first wells; (various logging measurements allow the interpretation of what kinds of fluids are in the pores ‘e.g., oil, gas, brine’. In addition, the logging measurements may be used to determine mechanical properties of the formations [0010], wireline logging [0018, Fig. 2], logging tool [0024], logging information is intended to characterize formations [0026], determine properties from one or more measurements performed below the surface of the first wellbore [0035, 0041, Fig, 4 420])

Storm further discloses “determining respective lithology porosity classifications for the plurality of first wells based on the wireline logs to produce a structured data set comprising the plurality of surface drilling parameters, the plurality of drilling fluid parameters, and the lithology porosity classifications, the lithology porosity classifications comprising a lithology porosity at one or more depths for each of the plurality of first wells” (determine correlations between the measurements performed at the surface of the first wellbore and the measurements performed below the surface of the first wellbore, predicted properties, employ neural networks and/or genetic algorithms to determine the correlations [0036], calculate and/or estimate predicted parameters, training, many forms, types of data [0041]) and


However, Storm is not explicit on classification based on the wireline logs and does not explicitly recite a lithology porosity machine learning model.

Sidahmed discloses classification based on the wireline logs (classification of reservoir facies based on well log attributes [abs line 5-4 from the end]) and a lithology porosity machine learning model (integration of deep learning model [abs line 11-19], classification models for automatic prediction of reservoir rock facies types. Machine learning models [pg. 2 line 17-18], rock type definitions, parameters can then be populated in 3D space [pg. 3 line 1-8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Storm in view of Sidahmed to explicitly classify lithology porosity based on the wireline logs and use a lithology porosity machine learning model for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity  using drilling parameters without using wireline logs which results in cost saving (Storm – predict associated subsurface measurements without requiring logging tools [0034], accurate correlation algorithm [0038], cost [0011]) (Sidahmed - Plausible rock facies classification 

Storm further discloses 
	obtaining a second plurality of surface drilling parameters from a second well; (determine properties from one or more measurements performed at a surface of a second wellbore ‘e.g., development wellbore’ [0037, 0041, Fig. 4 440]).
	and determining, using the second plurality of surface drilling parameters and the lithology porosity machine learning model, a lithology porosity classification for the second well, the lithology porosity classification for the second well comprising a lithology porosity at one or more depths for the second well. (using surface measurements ‘e.g., data acquired wholly or substantially from data which may be collected from measurements made at the surface’ to predict select reservoir properties ‘e.g., density, porosity, permeability, brittleness’ without requiring wireline logging [0028], predict properties below the surface of the second wellbore based on the correlations and the measurements performed at the surface of the second wellbore [0037, Fig. 4 450], neural network 500 may be utilized to predict properties below the surface of a second wellbore without logging tools, based on measurements performed at a surface of the second wellbore [0041])

As per claims 2, 13 and 22, Storm and Sidahmed disclose claims 1, 12 and 21 set forth above.
Side Note: see further porosity types in Qiu (CN 109557253 A)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Sidahmed to include various rock types in the lithology porosity for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

As per claims 3, 14, 23, Storm and Sidahmed disclose claims 1, 12 and 21 set forth above.
Sidahmed further discloses each of the plurality of wireline logs comprises at least one of a neutron porosity (NPHI) log, a sonic (DT) log, a density (RHOB) log, and a gamma ray (GR) log (Typical logs include gamma ray, neutron porosity, bulk density and sonic logs [pg. 3 section ‘Conventional Rock Typing Workflow’ line 3-4]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Sidahmed to include various wireline log types for an improvement of 

As per claims 4, 15, 24, Storm and Sidahmed disclose claims 1, 12 and 21 set forth above.
Sidahmed further discloses normalizing the plurality of well logs before generating the machine learning model (Data normalization for each well log, preprocessing phrase [pg. 5 line 3 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Sidahmed to normalize the plurality of surface drilling parameters before generating the lithology porosity machine learning model for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

As per claims 8, 17 and 26, Storm and Sidahmed disclose claims 1, 12 and 21 set forth above.
Sidahmed further discloses SVM and ANN as a machine learning classification model (using SVM and ANN classifiers [pg. 10 section references line 7-8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in 

As per claims 9, 18 and 27, Storm and Sidahmed disclose claims 1, 12 and 21 set forth above.
Sidahmed discloses a use of data normalization technique (Data normalization for each well log, preprocessing phrase [pg. 5 line 3 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Sidahmed to normalizing the second plurality of surface drilling parameters for an accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

As per claims 10 and 19, Storm and Sidahmed disclose claims 1 and 12 set forth above.
Storm further discloses 
	obtaining a respective plurality of wireline logs for the plurality of first wells comprises: inserting a wireline tool into a respective well; and generating a wireline log from measurements obtained using the wireline tool. Storm (wireline logging [0005], 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Storm, Sidahmed in view of Teague (US 20200349467 A1), hereinafter ‘Teague’.
As per claim 5, Storm and Sidahmed disclose claim 4 set forth above.
The set forth combined prior art is silent regarding normalizing the plurality of surface drilling parameters comprises using z-score normalization.

Teague discloses a use of z-score normalization (Preparing Structured Data Sets For Machine Learning [Title], z-score normalization [0040-0041. 0055, Fig. 4]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Teague to use z-score normalization for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

	Claims 6, 11, 16, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Storm, Sidahmed in view of Storm (US 20190169986 A1), hereinafter “Storm ‘986”.
As per claims 6, 16 and 25, Storm and Sidahmed disclose claims 1, 12 and 21 set forth above.
The set forth combined prior art is silent regarding calibrating the lithology porosity machine learning model using a machine learning sigmoid calibration.

Storm ‘986 disclose the above limitation (the neural network 1 may be trained using the historical data and calibrated [0047, 0060], transfer function, sigmoid [0018]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Storm ‘986 to calibrate the lithology porosity machine learning model using a machine learning sigmoid calibration for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

As per claims 11 and 20, Storm and Sidahmed disclose claims 1 and 12 set forth above.
The set forth combined prior art is silent regarding the structured data set comprises a database.

Storm ‘986 discloses used of database and dada structure interchangeably (determining … may include … looking up ‘e.g., looking up in a table, a database or another data structure [0107]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Storm ‘986 to use a database as part of structured data set for an improvement of classification accuracy of lithology porosity and accurate prediction of lithology porosity using drilling parameters without using wireline logs which results in cost saving.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Storm, Sidahmed in view of Mohamed (I. M Mohamed and et al, “Formation Lithology Classification: Insights into Machine Learning Methods”, SPE Annual Technical Conference and Exhibition held in Calgary, Alberta, Canada, 30 Sep - 2 October 2019), hereinafter ‘Mohamed’.
As per claim 7, Storm and Sidahmed disclose claim 1 set forth above.
The set forth combined prior art is silent regarding generating a lithology porosity machine learning model … comprises using nested stratified cross-validation.

Mohamed discloses a use of nested cross validation (A nested loop was made to test multiple k-values, and the F1-scores for training and the validation data were plotted [line 1-3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in 
	
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Qiu (CN 109557253 A) discloses types of formation such as porous medium, muddy, sand, wet porous medium, gas or liquid … porous medium.
Fei (US 20180320485 A1) discloses a selection of a candidate formation realization(s) from a plurality of formation realizations may be done with a classification and regression tree (CART) analysis taking into account petrophysical and geological properties.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865